BOWEN, Judge.
This is an appeal from the denial of a petition for post-conviction relief under Rule 20, A.R.Cr.P.Temp. The petitioner challenges his 1984 conviction for first degree robbery on the ground of ineffective assistance of counsel.
This Court affirmed the petitioner s conviction in McClain v. State, 480 So.2d 20 (Ala.Cr.App.1984). In reviewing the denial of his Rule 20 petition, this Court has examined the appellate record of his trial for robbery. That record contradicts a number of the present allegations made by the petitioner. Our review of that record and the record of the post-conviction proceedings convinces this Court that the grounds upon which the petitioner bases his allegations of incompetent counsel are without merit.
The judgment of the circuit court denying the petition for post-conviction relief is affirmed.
AFFIRMED.
All Judges concur.